Name: Commission Implementing Decision (EU) 2017/2180 of 16 November 2017 extending the period of validity of Implementing Decision (EU) 2016/412 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (notified under document C(2017) 7488)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  wood industry;  trade policy;  agricultural activity;  economic geography;  European Union law;  trade;  America
 Date Published: 2017-11-23

 23.11.2017 EN Official Journal of the European Union L 307/57 COMMISSION IMPLEMENTING DECISION (EU) 2017/2180 of 16 November 2017 extending the period of validity of Implementing Decision (EU) 2016/412 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (notified under document C(2017) 7488) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of Article 15(1) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/412 (2) allows Member States to authorise, by way of derogation from Article 5(1) of Directive 2000/29/EC, and in conjunction with point 2.3 of Section I of Part A of Annex IV to that Directive, the introduction into the Union of ash (Fraxinus L.) wood originating in Canada subject to certain conditions. (2) Since the circumstances justifying that authorisation still apply and there is no new information giving cause for revision of the specific conditions, that authorisation should be extended. (3) Based on the experience gained with the application of Implementing Decision (EU) 2016/412, it is appropriate to extend the authorisation for one year. (4) Implementing Decision (EU) 2016/412 should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Implementing Decision (EU) 2016/412, the date 31 December 2017 is replaced by 31 December 2018. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 November 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2016/412 of 17 March 2016 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (OJ L 74, 19.3.2016, p. 41).